Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-14-00507-CR

                                          IN RE Susan D. REED

                                     Original Mandamus Proceeding 1

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 1, 2014

PETITION FOR WRIT OF MANDAMUS CONDITIONALLY GRANTED

           On July 22, 2014, relator Susan D. Reed filed this petition for writ of mandamus

complaining of the trial court’s orders transferring venue in the underlying criminal proceedings

from Bexar County to Medina County. Because we conclude that the trial court departed from the

one clearly dictated course of action by granting the defendant’s motion and ordering the

proceedings transferred to Medina County, we conditionally grant mandamus relief.

                                             BACKGROUND

           In December 2012, Ricardo Garza, the real party in interest in this mandamus proceeding,

was charged in three separate charging instruments with the misdemeanor offenses of driving

while intoxicated, possession of a dangerous drug and possession of a controlled substance. See



1
 This proceeding arises out of Cause Nos. 413040; 413041 and 413042, styled The State of Texas v. Ricardo Garza,
pending in the County Court at Law No. 15, Bexar County, Texas, the Honorable Michael La Hood presiding.
                                                                                                         04-14-00507-CR


TEX. PENAL CODE ANN. § 49.04(a) (West Supp. 2014); TEX. HEALTH & SAFETY CODE ANN.

§§ 481.117, 483.041 (West 2010). The charging instruments, filed by an Assistant Criminal

District Attorney of Bexar County, Texas, alleged each offense to have been committed in Bexar

County, Texas. Garza filed a motion to change venue in each case. Garza’s motion alleged that he

was arrested in Medina County, the offenses occurred in Medina County, venue was proper in

Medina County, and venue was not proper in Bexar County. The motion was filed without any

supporting affidavit. Garza requested dismissal of the charges based on his assertion that venue

was proper in Medina County.

         On March 11, 2014, the trial court conducted a hearing on Garza’s motion. Garza testified

that he was stopped by the arresting officer, “more than half a mile from the Medina County-Bexar

County line.” No other evidence was admitted at the hearing and no other witnesses provided

testimony. The trial court signed an order that day reciting, “The court is of the opinion the Motion

should [i]n all things be: GRANTED: These cases are transferred to Medina County.” 2 Because

Garza’s motion had requested dismissal of the charges, rather than merely transfer, there was

initially some confusion regarding whether the trial court intended to dismiss, or merely transfer,

the criminal cases.

         The trial court signed a clarification order on May 22, 2014 reciting, “IT IS THE ORDER

of this Court that the Defendant’s Motion to Change Venue is GRANTED. The Court hereby finds

the following: 1. Venue in this case is proper in Medina County. 2. The information in this case is

thereby transferred to Medina County.”


2
  The State initially appealed from this order. This court abated the appeals and ordered the trial court to clarify whether
it intended to dismiss or transfer the charging instruments to Medina County. See TEX. R. APP. P. 44.4(b). After the
trial court issued its clarifying order, the State moved to dismiss the appeal, acknowledging that an order transferring
venue to another county is not an appealable order. See TEX. CODE CRIM. PROC. ANN. art. 44.01(a) (West Supp. 2014).
This court granted the State’s motion and dismissed the appeals for lack of jurisdiction and immediately issued
mandates to that effect. See State v. Garza, Nos. 04-14-00232-CR, 04-14-00233-CR & 04-14-00234-CR, 2014 WL
2609308, at *1 (Tex. App.—San Antonio June 11, 2014, no pet.) (mem. op., not designated for publication).

                                                           -2-
                                                                                         04-14-00507-CR


        The State filed a motion to reconsider, asking the trial court to withdraw the order of

transfer and set the cases for trial in Bexar County. After a hearing, the trial court denied the State’s

motion to reconsider. This original proceeding followed.

                                             ANALYSIS

Availability of Mandamus Relief

        To establish entitlement to mandamus relief in a criminal case, a relator must establish both

that there is no adequate remedy at law to redress the alleged harm and a clear right to the relief

sought. Buntion v. Harmon, 827 S.W.2d 945, 947-48 (Tex. Crim. App. 1992) (en banc); see also

In re State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013). In criminal cases, the

“clear right to relief” requirement is often couched in terms of requiring that the action complained

of must be “ministerial,” rather than discretionary, in nature. Buntion, 827 S.W.2d at 947 n.2. “A

‘ministerial’ act is one which is clearly compelled by the facts and legal authority extant in a given

situation.” Id. A discretionary function “may become ‘ministerial’ when the facts and

circumstances dictate but one rational decision.” Id. A departure from the “one clearly dictated

course of action” in such circumstances is sufficient to support mandamus relief. Id. at 949.

        A trial court’s order granting a change of venue is not an order the State may appeal. See

TEX. CODE CRIM. PROC. ANN. art. 44.01(a) (West Supp. 2014). The issue for this court to determine

is whether the possibility of review in the context of the defendant’s eventual direct appeal from

conviction represents an adequate remedy available to the State. See TEX. CODE CRIM. PROC. ANN.

art. 44.01(c) (West Supp. 2014); Weeks, 391 S.W.3d at 123; Garcia v. Dial, 596 S.W.2d 524, 529

(Tex. Crim. App. 1980). “In some cases, a remedy at law may technically exist; however, it may

nevertheless be so uncertain, tedious, burdensome, slow, inconvenient, inappropriate, or

ineffective as to be deemed inadequate.” Smith v. Flack, 728 S.W.2d 784, 792 (Tex. Crim. App.

1987) (available remedy must be equally sure, convenient, beneficial and effective as mandamus
                                                  -3-
                                                                                        04-14-00507-CR


to be adequate); see also Greenwell v. Court of Appeals for the Thirteenth Judicial Dist., 159
S.W.3d 645, 648-49 (Tex. Crim. App. 2005). Because the possibility of eventual review of the

trial court’s action in these circumstances is so remote, we conclude that relator has met this

prerequisite to mandamus relief. We turn now to the second requirement: relator’s clear right to

relief.

Change of Venue

          Venue in a criminal case is generally proper in the county where an offense is alleged to

have been committed. TEX. CODE CRIM. PROC. ANN. art. 13.18 (West 2005). An offense committed

at or near the boundary between two counties may be prosecuted and punished in either county.

TEX. CODE CRIM. PROC. ANN. art.13.04 (West 2005). When an offense may be prosecuted in either

of two counties, the State “may allege the offense to have been committed in the county where the

same is prosecuted, or in any county or place where the offense was actually committed.” TEX.

CODE CRIM. PROC. ANN. arts. 21.06, 21.23 (West 2009). Venue is an element of an alleged offense

which the State is required to prove by a preponderance of the evidence at trial. TEX. CODE CRIM.

PROC. ANN. art. 13.17 (West 2005).

          In the absence of the State’s consent to transfer, the trial court is authorized to grant a

change of venue on its own motion or on the defendant’s motion, but in either case, only if the trial

court is satisfied that a fair trial cannot be had in the county in which the case is pending. TEX.

CODE CRIM. PROC. ANN. arts. 31.01, 31.03 (West 2006). A defendant’s motion must be supported

by his own affidavit, as well as the affidavits of two credible residents of the county, that the

defendant will not be able to obtain a fair trial in the county of prosecution. TEX. CODE CRIM.

PROC. ANN. art. 31.03. To change venue on its own motion, the trial court is required to provide

proper notice and an evidentiary hearing on the issue of the availability of a fair and impartial trial,

and must state in its order the grounds for the change. TEX. CODE CRIM. PROC. ANN. art. 31.01.
                                                  -4-
                                                                                        04-14-00507-CR


        The March order contains no grounds for the ordered transfer. The May clarification order

states only that venue is proper in Medina County. Both orders reflect that the trial court transferred

venue in this case by granting Garza’s motion. To the extent that the trial court may have been

relying on its authority to change venue on its own motion, we conclude that it had no authority to

do so in this instance. The defendant presented no evidence on the issue of his ability to obtain a

fair trial in Bexar County. The trial court, appropriately, did not find that a fair trial cannot be had

in Bexar County. Without such a finding, supported by the evidence, the trial court had no authority

to grant a transfer, even on its own motion.

        Garza’s motion alleged that venue is not proper in Bexar County because the arrest

occurred and, inferentially, the alleged offense was committed, in Medina County. The State has

the burden to prove at trial that the charged offenses were committed in Bexar County as alleged

in the charging instruments. Garza’s motion challenged the State’s allegation of venue. Garza

essentially asked the trial court to make a pre-trial determination that the State could not prove an

element it would have the burden to establish at trial – that the offenses were committed in Bexar

County. See Woods v. State, 153 S.W.3d 413, 415 (Tex. Crim. App. 2005) (defendant’s motion to

suppress improperly raised in a pre-trial setting the issue of whether or not an offense had actually

been committed). A pre-trial motion, such as Garza’s motion to change venue, cannot be used to

argue that the State cannot prove one of the elements of the offense alleged in the charging

instrument. See Lawrence v. State, 240 S.W.3d 912, 916 (Tex. Crim. App. 2007).

        The record of the March hearing on Garza’s motion to change venue reflects that the trial

court relied on three cases in granting the motion. Before making his ruling, the judge stated that

a defendant is entitled to a change of venue as a matter of law when the State fails to file a

controverting affidavit in response to a proper motion. However, the referenced cases do not

support the granting of Garza’s motion. See McGinn v. State, 961 S.W.2d 161, 163 (Tex. Crim.
                                                  -5-
                                                                                      04-14-00507-CR


App. 1998); Cooks v. State, 844 S.W.2d 697, 730 (Tex. Crim. App. 1992); Neumuller v. State, 953
S.W.2d 502, 507 (Tex. App.—El Paso 1997, pet. ref’d).

       In each of these cases, the courts acknowledge that it is the defendant’s burden to establish

an inability to obtain a fair trial when seeking a change of venue. McGinn, 961 S.W.2d at 163;

Cooks, 844 S.W.2d at 730; Neumuller, 953 S.W.2d at 508. “A defendant seeking a change of venue

must file a written motion supported by affidavits of at least two credible residents of the county

asserting that the defendant cannot receive a fair trial in the county due to either prejudice or a

combination of influential persons against her/him.” Neumuller, 953 S.W.2d at 507. If the

defendant does so, then he is entitled to a change of venue as a matter of law, if the State fails to

file a controverting affidavit. Id. The defendant’s burden to establish community prejudice

sufficient to justify a change of venue, however, is a heavy one. Id.

       Garza’s motion did not allege that he could not receive a fair trial in Bexar County. Garza

did not file any supporting affidavits with his motion, nor did he testify that he could not receive

a fair trial in Bexar County. He testified only that his arrest occurred in Medina County, a fact

which the State does not contest. Under these circumstances, the State was not obligated to file a

controverting affidavit because there was no evidence of inability to obtain a fair trial to be

controverted. See Lundstrom v. State, 742 S.W.2d 279, 282 (Tex. Crim. App. 1986) (en banc)

(State’s burden arises when applicant’s motion is properly made and supported). Because Garza’s

motion did not comply with the statutory requirements, he was not entitled to a change of venue

as a matter of law. The evidence and applicable law dictated only one rational course of action

under the circumstances—to deny Garza’s motion for change of venue. Because the trial court

departed from the one clearly dictated course of action by granting the motion and ordering the

proceedings transferred to Medina County, we conclude the State has established a clear right to

mandamus relief. Buntion, 827 S.W.2d at 949.
                                                -6-
                                                                                   04-14-00507-CR


                                         CONCLUSION

       Based on the foregoing analysis, we conclude the trial court had a ministerial duty to deny

defendant’s motion to change venue and that the State is without an adequate remedy at law in

these circumstances. Accordingly, we conditionally grant the petition for writ of mandamus and

direct the trial court to vacate its orders transferring venue in the underlying criminal cases to

Medina County. The writ will issue only if we are advised the trial court has failed to comply

within ten days from the date of this court’s order.


                                                  Patricia O. Alvarez, Justice

DO NOT PUBLISH




                                                -7-